Title: II. Jefferson’s Reply, 7 January 1802
From: Jefferson, Thomas
To: Little Turtle,Miamis,Poutewatamies,Weeauhs


            
              Brothers & friends of the Miamis,Poutewatamies & Weeauhs.
            
            I recieve with great satisfaction the visit you have been so kind as to make us at this place, and I thank the great spirit who has conducted you to us in health and safety. it is well that friends should sometimes meet, open their minds mutually, and renew the chain of affection. made by the same great spirit, and living in the same land with our brothers the red men, we consider ourselves as of the same family; we wish to live with them as one people, and to cherish their interests as our own. the evils which of necessity encompass the life of man are sufficiently numerous. why should we add to them by voluntarily distressing & destroying one another? peace, brothers, is better than war. in a long & bloody war, we lose many friends, and gain nothing. let us then live in peace and friendship together, doing to each other all the good we can. the wise and good on both sides desire this, and we must take care that the foolish and wicked among us shall not prevent it. on our part, we shall endeavor in all things to be just & generous towards you, and to aid you in meeting those difficulties which a change of circumstances is bringing on. we shall with great pleasure see your people become disposed to cultivate the earth to raise herds of the useful animals, and to spin and weave, for their food & clothing. these resources are certain: they will never disappoint you. while those of hunting may fail, and expose your women & children to the miseries of hunger & cold. we will with pleasure furnish you with implements for the most necessary arts, and with persons who may instruct you how to make and use them.
            I consider it as fortunate that you have made your visit at this time when our wise men from the sixteen states are collected together in council, who being equally disposed to befriend you can strengthen our hands in the good we all wish to render you.
            The several matters you opened to us in your speech the other day, and those on which you have since conversed with the Secretary at war, have been duly considered by us. he will now deliver answers, and you are to consider what he says, as if said by myself, and that what we promise we shall faithfully perform.
            
              Th: JeffersonJan. 7. 1802.
            
          